DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The independent claims recite elements of:
a receiver structured to receive an image of a periphery of a host vehicle captured by an image capturing device; a detector structured to detect a lateral position of a following vehicle in the same lane as that in which the host vehicle travels, the following vehicle being reflected in the image received by the receiver and traveling in the lane; and a decision circuitry structured to determine a lateral position, which indicates a distance from a lane dividing line to a central portion of a vehicle body, the lane dividing line being a centerline or outer edge line of the lane, of the host vehicle in the lane depending on the lateral position of the following vehicle detected by the detector, wherein when the following vehicle changes the lateral position, which indicates the distance from the lane dividing line to the central portion of the vehicle body of the following vehicle, by a distance amount less than a predetermined threshold value, the decision circuitry determines a course of the host vehicle including a target stop position so that the lateral position of the host vehicle in the lane coincides with the lateral position of the following vehicle in the lane, when the following vehicle changes the lateral position, which indicates the distance from the lane dividing line to the central portion of the vehicle body of the following vehicle, by a distance amount exceeding the predetermined threshold value, the decision circuitry stops 
The most remarkable prior arts are Sim (US 10775799), Johnson et al. (US 9988047), Tachibana (US 10319226), Hayakawa et al. (US 9142131), and Kuge et al. (US 7809506).
Sim is directed to the present disclosure relates to an autonomous cruise control apparatus and a control method thereof. An embodiment provides an autonomous cruise control apparatus including: a sensing module configured to detect an object adjacent to the vehicle; a vehicle movement distance calculation unit configured to calculate a vehicle movement distance for moving the vehicle to the left or right using a preset method; and a control module configured to perform a control operation to move the vehicle by the vehicle movement distance when movement of a following vehicle behind the vehicle by a preset width or more is detected by the sensing module. Therefore, an emergency vehicle may be allowed to smoothly travel during autonomous cruise control by detecting travel of the emergency vehicle and creating a travel path for the emergency vehicle.
Sim does not teach elements of: 
a decision circuitry structured to determine a lateral position, which indicates a distance from a lane dividing line to a central portion of a vehicle body, the lane dividing line being a centerline or outer edge line of the lane, of the host vehicle in the lane depending on the lateral position of the following vehicle detected by the detector; and an angle between the host vehicle and the lane dividing line does not exceed a predetermined value during a movement to the target stop position.

Johnson et al. does not teach elements of:
a receiver structured to receive an image of a periphery of a host vehicle captured by an image capturing device; a detector structured to detect a lateral position of a following vehicle in the same lane as that in which the host vehicle travels, the following vehicle being reflected in the image received by the receiver and traveling in the lane; and wherein when the following vehicle changes the lateral position, which indicates the distance from the lane dividing line to the central portion of the vehicle body of the following vehicle, by a distance amount less than a predetermined threshold value, the decision circuitry determines a course of the host vehicle including a target stop position so that the lateral position of the host vehicle in the lane coincides with the lateral position of the following vehicle in the lane, when the following vehicle changes the lateral position, which indicates the distance from the lane dividing line to the central portion of the vehicle body of the following vehicle, by a distance amount exceeding the predetermined threshold value, the decision circuitry stops determining the course of the host 
Tachibana is directed to a vehicle control device includes at least one electronic control unit configured to acquire communication information from a surrounding vehicle, acquire a detection result of the traveling state of the surrounding vehicle, identify the surrounding vehicle as a particular vehicle, determine a link state between the surrounding vehicle and the host vehicle as a regular link while the surrounding vehicle is identified as the particular vehicle, identify the particular vehicle as a target vehicle, determine the link state between a lost vehicle and the host vehicle as a temporary link, the lost state being a state in which the target vehicle is not detected by the sensor, recognize the lost vehicle the link state of which has been changed from the regular link to the temporary link as the target vehicle while the link state is the temporary link, and control traveling of the host vehicle.
Tachibana does not teach elements of:
a receiver structured to receive an image of a periphery of a host vehicle captured by an image capturing device; a detector structured to detect a lateral position of a following vehicle in the same lane as that in which the host vehicle travels, the following vehicle being reflected in the image received by the receiver and traveling in the lane; and a decision circuitry structured to determine a lateral position, which indicates a distance from a lane dividing line to a central portion of a vehicle body, the lane dividing line being a centerline or outer edge line of the lane, of the host vehicle in the lane depending on the lateral position of the following vehicle detected by the detector, the decision circuitry determines a course of the host vehicle including a target 
Hayakawa et al. is directed to a braking/driving force control unit determines whether or not the driver has a intention of lane change on the basis of the detected road shape and the steering amount. The braking/driving force control unit detects an obstacle which is an obstacle present rearward and sideward of the vehicle. The braking/driving force control unit determines whether approach prevention control for preventing an the vehicle from approaching to the obstacle should start, when it is determined that the driver has the intention of lane change and the obstacle is detected, and performs the approach prevention control for supporting prevention of the vehicle from approaching to the obstacle when it is determined that the control should start. At this time, the braking/driving force control unit determines detection accuracy of the road shape ahead of the vehicle and suppresses the determination of the start of the control when the detection accuracy is low.
Hayakawa et al. does not teach elements of:
a detector structured to detect a lateral position of a following vehicle in the same lane as that in which the host vehicle travels, the following vehicle being reflected in the image received by the receiver and traveling in the lane; and a decision circuitry structured to determine a lateral 
Kuge et al. is directed to a driving intention estimation, driver assistance and vehicle with the driver assistance for providing a stable estimation of a driver's driving intention even if detection of a relationship between an own vehicle and lane markers is lost. A plurality of imaginary drivers of a first type and a second type, each being given a respective driving intention, are provided. When detection of lane markers is reliably kept, a driving intention by a real driver is estimated based on a comparison between an operation of the real driver to operations of the imaginary drivers of the first type that are calculated based on the relative positional relationship of the own vehicle to the detected lane marker. When the detection of lane 
Kuge et al. does not teach elements of:
a decision circuitry structured to determine a lateral position, which indicates a distance from a lane dividing line to a central portion of a vehicle body, the lane dividing line being a centerline or outer edge line of the lane, of the host vehicle in the lane depending on the lateral position of the following vehicle detected by the detector, wherein when the following vehicle changes the lateral position, which indicates the distance from the lane dividing line to the central portion of the vehicle body of the following vehicle, by a distance amount less than a predetermined threshold value, the decision circuitry determines a course of the host vehicle including a target stop position so that the lateral position of the host vehicle in the lane coincides with the lateral position of the following vehicle in the lane, when the following vehicle changes the lateral position, which indicates the distance from the lane dividing line to the central portion of the vehicle body of the following vehicle, by a distance amount exceeding the predetermined threshold value, the decision circuitry stops determining the course of the host vehicle so that the lateral position of the host vehicle in the lane does not coincide with the lateral position of the following vehicle in the lane, and an angle between the host vehicle and the lane dividing line does not exceed a predetermined value during a movement to the target stop position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662